de GRAFFENRIED, J.
1. The indictment in this case was sufficient.—John Freeman v. State, Infra, 59 South. 228.
2. We gather from this record that here were two indictment against this defendant, that both were similar in language,' and that the names of the same parties appeared upon the back of each indictment as witnesses for the state; in other words, that the two ' indictments were similar in all respects. We gather from the record, also, that one of the defendant’s cases was set down for trial on one day and the other case for the next succeeding day. After the present case (the case set for the first day) had been called for trial, and the defendant had not only pleaded not guilty to the indictment, but the trial had been entered upon — in fact, while the Avitnesses were being examined — the defendant moved the court to require the solicitor to inform him as to what indictment he was being tried under. The court very properly refused to place any such requirement upon the solicitor. The defendant already had in his possession the information which he desired the court to require the solicitor to disclose. He had then pleaded not guilty to a particular indictment, and his trial was then being had under that indictment.
3. The effort of the defendant to show by evidence that he was tried for a sale of liquor for Avhich he had not been indicted — if such a defense is available under an indictment for selling spirituous, vinous, or malt li*199quors without a license (see section 7353 of the Code) —was plainly abortive. There was abundant evidence tending to show that the defendant was indicted by the grand jury, upon sufficient evidence brought before that body, for the specific sale for which he was indicted, tried, and convicted.
4. Charge 1, requested in writing by the defendant, was patently bad. While a jury may disregard the testimony of an impeached witness, there is no law requiring that they shall do so.—Lowe v. State, 88 Ala. 8, 7 South. 97.
There is no error in the record. The judgment of the court below is affirmed.
Affirmed.